Citation Nr: 1535980	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), residuals of recurrent pneumothorax, interstitial lung disease, and emphysematous bullous disease, claimed as recurring lung blisters and chronic collapsing lung.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1971.  He died in February 2014.  The appellant is his widow, who has been substituted as the claimant in this matter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board remanded the current issue for further evidentiary development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  Any future development or adjudication of the case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran filed a claim for service connection for a lung disorder, which he described as chronic collapsing lungs and recurring lung blisters, and which he asserted was related to a documented right lung collapse, or pneumothorax, he experienced in August 1970, during service.  Although the Board regrets the delay,     it finds that additional development is necessary prior to appellate review.

In an April 2015 remand, the Board requested that a VA respiratory or pulmonary specialist provide an additional medical opinion on this issue.  The requested opinion was provided by a VA medical officer in May 2015.  However, review of that individual's credentials indicates that she is a podiatrist, not a respiratory or pulmonary specialist.  A Board remand imposes upon VA's Secretary a duty to ensure compliance with the terms of the remand.  When the AOJ fails to comply, the Board must return the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand to obtain an opinion by the type of specialist requested in the April 2015 remand is required.

Additionally, in March 2012, a private physician submitted a medical opinion that stated the Veteran had been diagnosed with interstitial lung disease that was related to "previous exposure" in service, but provided no further detail regarding the type of exposure to which he was referring.  He also noted that the Veteran would be returning for a follow-up appointment in four months.  Subsequent VA treatment records reflect that the Veteran did continue to seek treatment from that provider, and an October 2012 VA treatment record documents a telephone call with the provider during which it reported that he was being treated for COPD and lung cancer.  As records of any treatment by that facility dating from March 2012 until the time of the Veteran's death have not been associated with the claims file and may be relevant to the issue on appeal, they should also be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete a release form for treatment records from Lowcountry Lung and Critical Care.  After the requested release form is obtained, request all records dating from March 2012, forward.       If any requested records are unavailable, the appellant should be notified of such.

2.  After the above has been completed to the extent possible, forward the claims file to a VA pulmonologist for review.  Following review of the claims file, the pulmonologist should provide an opinion as to whether    it is at least as likely as not (50 percent probability           or greater) that COPD, emphysematous bullous      disease, interstitial lung disease, residuals of recurrent pneumothorax, or any other lung condition diagnosed during the course of the claim, arose in service or is otherwise related to service.  In issuing the opinion, the reviewer should specifically address whether the lung conditions noted in the Veteran's service treatment records, including a persistent wheeze in the base of his right lung documented in January 1969, the pneumothorax that occurred in August 1970, and the chest pain he reported in October 1970, suggest that any lung disorder diagnosed after service first arose in service.

The reviewer should explain the medical basis for any conclusions reached.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant should be furnished    a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




